Exhibit 3 NAVISTAR FINANCIAL CORPORATION AND SUBSIDIARIES ARTICLES OF INCORPORATION AND BY-LAWS The following documents of Navistar Financial Corporation are incorporated herein by reference: 3.1 Restated Certificate of Incorporation of Navistar Financial Corporation (as amended and in effect on December 15, 1987).Filed on Form 8-K dated December 17, 1987.Commission File No.001-04146. 3.2 The By-Laws of Navistar Financial Corporation (as amended February29, 1988).Filed on Form 10-K dated January 19, 1989.Commission File No.001-04146. 3.3 Amendment to the By-Laws of Navistar Financial Corporation.Filed as Exhibit 3.1 on Form 10-K dated December 18, 2003.Commission File No.001-04146. E-1
